UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS

                                                  No. 17-0098

                                    HOWARD MORGAN, JR., APPELLANT,

                                                         V.

                                         ROBERT L. WILKIE,
                              SECRETARY OF VETERANS AFFAIRS, APPELLEE.

                             On Appeal from the Board of Veterans' Appeals

(Argued November 15, 2018                                                               Decided May 16, 2019)

       Zachary M. Stolz and Amy F. Odom, with whom Alyse E. Galoski was on the brief, all of
Providence, Rhode Island, for the appellant.

       Ronen Z. Morris, with whom Meghan Flanz, Interim General Counsel; Mary Ann Flynn,
Chief Counsel; Selket N. Cottle, Deputy Chief Counsel; and Sarah W. Fusina, Senior Appellate
Attorney, all of Washington, D.C., were on the brief for the appellee.

        Before SCHOELEN, ALLEN, and TOTH, Judges.

        ALLEN, Judge: The appellant Howard Morgan, Jr., served the Nation honorably in the
United States Navy from 1965 to 1968 and again from 1969 to 1971. He appeals that portion of a
December 8, 2016, Board of Veterans' Appeals (Board) decision that denied an increased rating
for his bilateral hearing loss, currently rated at 10%.1 Record (R.) at 2-22. He argues the Board
erred by not referring his hearing loss claim for extraschedular consideration. See 38 C.F.R.
§ 3.321(b)(1) (2018); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun
v. Shinseki, 572 F.3d 1366 (Fed Cir. 2009). The Secretary argues that the Board was not required
to consider extraschedular referral because the issue was neither expressly raised by the appellant
nor reasonably raised by the record. See Yancy v. McDonald, 27 Vet. App. 484 (2016). Because we
are unable to determine whether the Board found the issue not reasonably raised, or in fact found
it reasonably raised but then declined to refer the appellant for extraschedular consideration, we


        1
          The appellant does not appeal the portions of the Board's decision denying service connection for diabetes,
hypertension, and erectile dysfunction. Because he has not raised any arguments about those denials, we consider
those issues abandoned. See Norvell v. Peake, 22 Vet. App. 194, 201 (2008). The Board also remanded the issue of
service connection for a low back condition. Therefore, that issue is not before us. See Breeden v. Principi,
17 Vet. App. 475, 478 (2004) (per curiam).
hold that the Board's statement of reasons or bases frustrates judicial review and set aside the
portion of the Board's decision denying the appellant an increased rating for bilateral hearing loss
and remand it so that the Board can adequately explain its findings. See Allday v. Brown,
7 Vet. App. 517, 527 (1995).
       We also remind the Board that VA's duty to maximize benefits requires it to exhaust all
schedular alternatives for rating a disability before the extraschedular analysis is triggered. This is
a threshold analysis intended to ensure that VA has satisfied its duty to maximize benefits by
examining all possible rating methods in search of the highest level of established schedular
compensation before resorting to the extraschedular referral process—something that is meant to
be "exceptional." See 38 C.F.R. § 3.321(b)(1). Thus, schedular rating concepts—including, but not
limited to, secondary service connection, analogous ratings, the requirement to assign a higher
schedular rating if a veteran's disability more nearly approximates the higher rating, the
requirement that VA resolve doubt in favor of claimants, ratings based on individual
unemployability, special monthly compensation, and the ability to rate a single disability under
multiple diagnostic codes without pyramiding—are critical components of the duty to maximize
benefits well before we reach an extraschedular analysis. See Roberson v. Principi, 251 F.3d 1378,
1384 (Fed. Cir. 2001) ("VA must determine all potential claims raised by the evidence, applying
all relevant laws and regulations.").


                                         I. BACKGROUND
                                        A. Factual Background
       This case began in 2011, when the appellant filed service-connection claims for tinnitus,
hearing loss, and post-traumatic stress disorder (PTSD). R. at 959-66. A VA regional office (RO)
granted service connection for bilateral hearing loss in 2012 at a noncompensable rating. R. at 709-
14. The appellant timely disagreed with that decision, R. at 662-66, and the RO continued his
noncompensable rating in a 2013 Statement of the Case, R. at 469-503. After the appellant
appealed that decision, VA increased his bilateral hearing loss rating to 10%. R. at 416.
       At a 2012 PTSD evaluation, the appellant reported a generally poor relationship with his
wife, feelings of detachment or estrangement from others, and difficulty maintaining effective
work and social relationships. R. at 745-54. A VA audiological examination later that year found
his hearing loss and tinnitus were at least as likely as not related to service. R. at 1128-29. In 2014,



                                                   2
the appellant underwent another VA audiological examination. R. at 430-38. At that examination,
he complained that he could not hear his preacher at church or his grandchild. Id. at 436. He also
stated he had to open his car windows to hear traffic. Id.
       The appellant testified before a Board member in 2016 and stated that his hearing loss had
gotten worse since the 2014 rating decision assigning him a 10% rating. R. at 344. He also stated
he frequently had to repeat himself or ask others to repeat themselves and, as he reported during
his 2012 PTSD evaluation, that his relationship with his wife was strained. Id. Then, in December
2016, the Board issued the decision on appeal, denying the appellant an increased schedular rating
for bilateral hearing loss. R. at 1-24. Specifically, in a section entitled "Extraschedular
Consideration," the Board stated:
       The Board has considered whether referral for an extraschedular rating is warranted
       for the relevant periods on appeal. The Veteran's service-connected bilateral
       hearing loss disability is manifested by signs and symptoms such as hearing loss,
       difficulty hearing individuals during conversations, and the use of hearing aids.
       These signs and symptoms, and their resulting impairment, are aptly contemplated
       by the rating schedule as part of the evaluation of hearing impairment. Neither the
       facts of this case nor the Veteran's allegations raise the issue of extraschedular
       consideration, and a referral for an extraschedular analysis is not necessary.
R. at 17 (emphasis added).
       Whether the Board chose not to perform the analysis because it did not believe the issue
was raised (as the first half of this paragraph suggests) or affirmatively decided that referral was
not warranted (as the second part indicates), we know for certain that the Board did not refer the
appellant for extraschedular consideration. The appellant then appealed to this Court. As we
explain, we set aside that portion of the Board's decision denying an increased rating for hearing
loss and remand the matter so that the Board can provide an adequate statement of reasons or bases
explaining its findings.
                                    B. The Parties' Arguments
       The appellant argues the Board erred by not referring him for extraschedular consideration,
because the issue was reasonably raised by record evidence reflecting safety concerns from his
having to roll the car window down to hear traffic while driving. Appellant's Brief (Br.) at 12-16.
The Secretary argues in response that the Board did not err because it was not obligated to consider
extraschedular referral as "[t]he functional effects of Appellant's hearing loss did not reasonably
raise the issue[.]" Secretary's Br. at 9. The parties also provided extensive arguments regarding the



                                                 3
continued viability of the extraschedular analysis. But, given the Board's inadequate statement of
reasons or bases, we are unable to reach those issues here and must leave them for another day.


                                                II. ANALYSIS
              A. The Board's Statement of Reasons or Bases Frustrates Judicial Review
        Because the Board is obligated only to discuss potential extraschedular referral when the
claimant expressly raises the issue or the record reasonably raises it, the threshold question in this
appeal is whether the Board was obligated to address extraschedular referral at all. See Yancy,
27 Vet. App. at 493. And, since the appellant does not contend that he explicitly raised the issue of
extraschedular referral before VA, he can take issue with the Board's analysis here only if the
record reasonably raised the issue.
        The appellant cites evidence that his relationship with his wife is strained. See R. at 750.
And he stated he must open his car windows to hear traffic while driving. See R. at 436. He argues
these "functional effects" of hearing loss are uncontemplated symptoms reasonably raising the
issue of extraschedular referral. But the evidence regarding the appellant's relationship with his
wife is, at best, evidence of the collective impact his service-connected PTSD has in conjunction
with his hearing loss. See R. at 750 (Apr. 2012 PTSD examination). However, VA recently
promulgated a final rule, effective January 8, 2018, amending § 3.321(b)(1) such that VA is no
longer required to consider the collective impact of service-connected disabilities as part of the
extraschedular analysis. See Department of Veterans Affairs, Extra-Schedular Evaluations for
Individual Disabilities, 82 Fed. Reg. 57,830 (Dec. 8, 2017); Thurlow v. Wilkie, 30 Vet. App. 231,
238-40 (2018). Thus, any evidence of collective impact is irrelevant to our analysis here. 2 As to
potential traffic safety concerns, the only mention of them is found in a disability benefits
questionnaire for tinnitus, not hearing loss. See R. at 436. In fact, the only functional effect the
appellant reported regarding his hearing loss was that "[p]eople have to talk loud for him to hear."
R. at 434.




        2
           On November 11, 2017, the appellant informed the Court that, in response to the revision of § 3.321(b)(1),
he was withdrawing his appeal as to the issue of extraschedular referral for the collective impact of his PTSD and
hearing loss disabilities. See Appellant's Notice of Withdrawal of Second Issue at 1. We accept the appellant's
withdrawal, but express no views on whether the revisions to § 3.321(b)(1) go further than his understanding, other
than to note that the regulatory change does not affect the issues we decide today.



                                                         4
       Turning to the Board's decision, it provided an entire section entitled "Extraschedular
Consideration." R. at 17. The very first sentence of that section reads: "The Board has considered
whether referral for an extraschedular rating is warranted for the relevant periods on appeal." Id.
(emphasis added). Yet the Board went on to state that "[n]either the facts of the case nor the
Veteran's allegations raise the issue of extraschedular consideration." Id. Thus, we are unable to
say whether the Board found the issue of extraschedular referral raised, even if it ultimately
concluded that referral should be denied, or whether the Board found the issue not raised at all.
       Further, we are unable to say that this error is harmless because if the Board found the issue
raised, that would be a favorable factual finding that we could not overturn. See Medrano v.
Nicholson, 21 Vet. App. 165, 170 (2007); see also 38 U.S.C. § 7261(a)(4) (limiting the Court's
factual review to "finding[s] of fact adverse to the claimant"); Hines v. Principi, 18 Vet. App. 227,
239 (2004) (holding that we "cannot controvert findings made by the Board that are not adverse to
the appellant"); Roberson, 17 Vet. App. at 139 (holding that "the Court is clearly without authority
to reverse findings of fact that are beneficial to claimants"); see also Robinson v. Peake,
21 Vet. App. 545, 553 (2008) (what is reasonably raised by the record is a factual question), aff'd
sub nom. Robinson v. Shinseki, 557 F.3d 1335 (Fed. Cir. 2009). Given the Board's contradictory
explanation of its findings, we are unable to determine the precise basis for the Board's decision
and, thus, remand is warranted. See Allday, 7 Vet. App. at 527; see also Tucker v. West,
11 Vet. App. 369, 374 (1998).
       Having determined that remand is warranted, we consider the Board's obligations on
remand under its duty to maximize benefits. And, as we explain, that duty requires VA to fully
explore all schedular avenues for compensating a claimant, something that is antecedent to
extraschedular consideration.
                                B. The Duty To Maximize Benefits
       "The Secretary is required to maximize benefits[.]" Bradley v. Peake, 22 Vet. App. 280,
294 (2008). Veterans are "generally [] presumed to be seeking the maximum benefit allowed by
law and regulation[.]" AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Tatum v. Shinseki,
23 Vet. App. 152, 157 (2009). This duty is rooted in 38 C.F.R. § 3.103(a), which requires VA to
"render a decision which grants every benefit that can be supported in law while protecting the
interests of the Government."




                                                 5
        VA has powerful, ready-made schedular rating tools with which it can better adjudicate
claims that include symptoms and effects not contemplated by an applicable diagnostic code.3 In
other words, there is much that can be done—indeed that must be done—to ensure a veteran is
appropriately compensated before resorting to § 3.321(b)'s extraschedular provisions. See Bradley,
22 Vet. App. at 294; AB, 6 Vet. App. at 38; 38 C.F.R. § 3.103(a) (2018). For example, the concept
of secondary service connection allows for service connection for any disability that is proximately
due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2018); see Frost
v. Shulkin, 29 Vet. App. 131, 138-39 (2017); Allen v. West, 7 Vet. App. 439, 449 (1995). Secondary
service connection is a powerful alternative to extraschedular referral and will generally be more
favorable to a veteran. Conditions can be secondarily service connected regardless of how long
after service the condition manifests, provided there is sufficient evidence linking the secondary
condition to a service connected disability. See Dyess v. Derwinski, 1 Vet. App. 448, 454 (1991).
And the Court has interpreted § 3.310 "to require VA to afford secondarily service-connected
conditions the same treatment (no more or less favorable treatment) as the underlying service-
connected conditions for all determinations." Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).
        In addition to secondary service connection, under the schedular rating process VA may
also utilize analogous ratings. 38 C.F.R. § 4.20 provides that "[w]hen an unlisted condition is
encountered it will be permissible to rate under a closely related disease or injury which not only
the functions affected, but the anatomical localization and symptomatology are closely analogous."
The Court has held that "when regulations do not provide diagnostic codes for specific disorders,
the VA must evaluate those conditions under codes for similar or analogous disorders."
Lendenmann, 3 Vet. App. at 349-50. VA considers three factors when deciding whether one
condition is related closely enough to another to permit rating by analogy: (1) The functions the
condition affects; (2) the condition's location on the body; and (3) the similarity of symptoms. Id.
at 350-51. Once VA rates a claimant's disability analogously, it must treat the disability as if it is
the analogous condition. See Green v. West, 11 Vet. App. 472, 476 (1998).
        Further tools of the schedular rating process abound. For example, one such tool is found
in 38 C.F.R. § 4.7, which provides, in part, that "[w]here there is a question as to which of two
evaluations shall be applied, the higher evaluation will be assigned if the disability picture more

          3
            The duty to maximize benefits and the tools we describe here apply whenever VA rates a service-connected
disability, not just in the extraschedular context.



                                                         6
nearly approximates the criteria required for that rating." Another, 38 C.F.R. § 4.3, requires VA to
"resolve [reasonable doubt] in favor of the claimant" when assigning a rating. VA also may rate a
single disability under multiple diagnostic codes without pyramiding. See Lyles v. Shulkin,
29 Vet. App. 109 (2017); Esteban v. Brown, 6 Vet. App. 259, 261 (1994); VA Gen. Coun. Prec. 23-
97 (July 1, 1997). VA may also award a particularly disabled veteran a rating based on the veteran's
individual unemployability. See 38 C.F.R. § 4.16 (2018). Veterans with certain disabilities or
limitations may also be awarded special monthly compensation. See 38 U.S.C. § 1114. We
emphasize that these are merely examples of the various tools with which VA is equipped to carry
out its duty to maximize benefits.
        We hold that VA's duty to maximize benefits requires it to first exhaust all schedular
alternatives for rating a disability before the extraschedular analysis is triggered. This is a threshold
question intended to ensure that VA has satisfied its duty to maximize benefits by examining all
possible rating methods in search of the highest level of established compensation as a schedular
matter before resorting to the extraschedular referral process. Further, while we discussed above
several schedular rating tools VA may use in satisfying its duty to maximize benefits, we
emphasize again that this duty requires VA to search all avenues of schedular rating before
resorting to an extraschedular analysis. The Board is not required to discuss each of these tools in
every case, but it must do so when possible schedular alternatives for rating a disability are either
raised by the claimant or reasonably raised by the record. See Robinson, 21 Vet. App. at 553.
Focusing on the full scope of schedular rating devices will significantly reduce the need to address
extraschedular referral, reserving it for those cases that are truly "exceptional."
        Given this disposition, the Court need not address the remaining arguments and issues
raised by the appellant. See Best v. Principi, 15 Vet. App. 18, 20 (2001). In pursuing his case on
remand, the appellant is free to submit additional evidence and argument, including the arguments
raised in his briefs to this Court. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per
curiam order); see Clark v. O'Rourke, 30 Vet. App. 92, 97 (2018). The Board must consider any
such evidence or argument submitted. Kay v. Principi, 16 Vet. App. 529, 534 (2002). The Court
reminds the Board that "[a] remand is meant to entail a critical examination of the justification for
the decision." Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991). The Board must proceed
expeditiously. 38 U.S.C. §§ 5109B, 7112.




                                                   7
                                    III. CONCLUSION
      That portion of the Board's December 8, 2016, decision denying the appellant an increased
rating for bilateral hearing loss is SET ASIDE and the matter REMANDED.




                                              8